IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 88A16

                               Filed 17 March 2017
IN THE MATTER OF TOMMIE JUNIOR SMITH, Claim for Compensation Under
the North Carolina Eugenics Asexualization and Sterilization Compensation
Program



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 785 S.E.2d 111 (2016), dismissing an appeal

from a decision and order filed on 7 May 2015 by the North Carolina Industrial

Commission and remanding the matter to the Commission for transfer to the

Superior Court, Wake County, under N.C.G.S. § 1-267.1(a1). On 9 June 2016, the

Supreme Court allowed the State’s petition for discretionary review of additional

issues. Heard in the Supreme Court on 13 February 2017.


      UNC Center for Civil Rights, by Elizabeth Haddix and Mark Dorosin; and
      Pressly, Thomas & Conley, PA, by Edwin A. Pressly, for claimant-
      appellant/appellee.

      Joshua H. Stein, Attorney General, by Elizabeth A. Fisher, Assistant Solicitor
      General, and Amar Majmundar, Special Deputy Attorney General, for
      defendant-appellant/appellee State of North Carolina.


      PER CURIAM.
                                    IN RE SMITH

                                 Opinion of the Court



      For the reasons stated in In re Redmond, ___ N.C. ___, ___ S.E.2d ___ (Mar. 17,

2017) (No. 86A16), the decision of the Court of Appeals is reversed, and this case is

remanded to the Court of Appeals.

      REVERSED AND REMANDED.




                                         -2-